The arguments and amendments submitted 08/31/2022 have been considered.  Upon further consideration and/or in light of amendments made, the prior USC § 112(a) and § 112(b) rejections are hereby withdrawn, except as indicated below.  The claims, however, remain unpatentable for the reasons set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding the recitation in claim 44 of “a deposition mechanism configured to deposit a deposition material of particulate or a particulate-photopolymer mixture, wherein the particulate is metal particles, ceramic particles, or a mixture thereof…wherein the metal and/or ceramic particles have an average particle size of greater than 1 micron; and wherein the % volume of particulate in the particulate-photopolymer mixture is 40-90 %”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see below), the description fails to disclose the corresponding structure for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Although pg. 10, lines 16-17 disclose a generic deposition mechanism described as “a deposition mechanism for depositing a deposition material of particulate or a particulate-photopolymer mixture”, there is no description of structure anywhere in the disclosure which performs the function of depositing a deposition material of particulate or a particulate-photopolymer mixture, wherein the particulate is metal particles, ceramic particles, or a mixture thereof…wherein the metal and/or ceramic particles have an average particle size of greater than 1 micron; and wherein the % volume of particulate in the particulate-photopolymer mixture is 40-90 %, as recited in the claim.  Furthermore, as written, claim 44 covers all known and unknown means of accomplishing the claimed function of depositing a deposition material of the recited particulate or a particulate-photopolymer mixture, and is thus unclear in scope.  See MPEP § 2173.05(g) for more information.  In view of the above considerations, claim 44 is rejected under 35 U.S.C. 112(b) for indefiniteness and under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  Dependent claims fall herewith.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure performs the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure performs the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure for performing the claimed function and clearly links or associates the structure to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what corresponding structure, which are implicitly or inherently set forth in the written description of the specification, performs the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use the generic placeholder mechanism, which is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“actuation mechanism” 
“deposition mechanism” 
“thickness control mechanism” (except for claims 45-46, which recite structure)
“spraying mechanism” 
“screen height adjusting mechanism”
“build platform height mechanism”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered and are addressed below.
Regarding the previous 112(a) new matter rejections of claim 44 in Sections 4-6 of the previous Office action, these rejections have been withdrawn in view of Applicant’s remarks and/or the present amendment of claim 44.
Regarding claims 44-58, Applicant repeats an argument contending that the various features interpreted under 112(f) do not invoke 112(f) because they do not include recitations of “means for” or “step for” and are preceded by structural modifiers, and also contending that one of ordinary skill in the art would recognize the various claimed mechanisms as names for structures. 
However, this argument is not persuasive for the following reasons:
The courts have held that an absence of the terms “means” in a patent claim no longer gives rise to a strong legal presumption that the claim is not a "means-plus-function" claim.  See Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015).  Instead, 112(f) is correctly invoked if the claim fails to recite sufficiently definite structure or if it recites function without reciting sufficient structure for performing that function”.  
In the instant case, the claims recite generic placeholders (ie. the various mechanisms) together with terms preceding the generic placeholders that are merely functional words and not structural modifiers sufficient for performing the various functions recited.  Furthermore, the claim language following each generic placeholder consists of functional descriptions only and lacks positive recitations of structural elements.  Still further, the recitations of "for" and “configured to” merely serve as a linking word between the generic placeholder and the functional recitations and do not impart structure to the claim.  Lastly, Applicant has not provided any evidence that the various mechanisms claimed are recognized as names for specific structure.  See MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Regarding claims 44, 50-51, 54-55, 57, and 58, Applicant presents remarks in the last paragraph of pg. 7 continuing to pg. 8 listing structure described in the specification for the various functions claimed for the mechanisms invoking 112(f), and therefore arguing that the previous rejections under 112(a) and 112(b) for failure to disclose the corresponding structures for performing the entire claimed functions should be withdrawn.  
In view of these Remarks and upon further consideration, the previous 112(a)/112(b) rejections in Sections 9-12 of the previous Office action are hereby withdrawn, except for the recitation in claim 44 of “a deposition mechanism configured to deposit a deposition material of particulate or a particulate-photopolymer mixture, wherein the particulate is metal particles, ceramic particles, or a mixture thereof…wherein the metal and/or ceramic particles have an average particle size of greater than 1 micron; and wherein the % volume of particulate in the particulate-photopolymer mixture is 40-90 %”.
Regarding claim 44, Applicant presents arguments contending that the specification describes structure for “a deposition mechanism configured to deposit a deposition material of particulate or a particulate-photopolymer mixture, wherein the particulate is metal particles, ceramic particles, or a mixture thereof…wherein the metal and/or ceramic particles have an average particle size of greater than 1 micron; and wherein the % volume of particulate in the particulate-photopolymer mixture is 40-90 %”.  More specifically, Applicant argues that spray head 108 in Fig. 4 and Examples 2 and 3 disclose such structure.  
However, these arguments are not persuasive for the following reasons.  First, per pg. 24, lines 12-15 in the instant specification, “FIG. 4 shows the even delivery of photopolymer 109 from the spray head 108 over the particles to produce coated particles 102”, and therefore only describes structure for depositing photopolymer, not structure configured to deposit a deposition material of particulate or a particulate-photopolymer mixture, as required.  Secondly, per pg. 29, lines 14-15 and 21-22, Example 2 describes “A Xaar 1003 GS6 inkjet head with 360 nozzles per inch delivering greater than 1000 dpi, was loaded with the photopolymer…The inkjet head was then primed and set to deliver the minimum amount to just coat the sand”.  Furthermore, this type of drop-on-demand inkjet head is only compatible with nanometer scale particle sizes (see, for example, para. 0002 of US PG Pub 2020/0255681 to Ruiz Vega, made of record herein), not the micron scale particles recited in claim 44.  Thus, in view of these considerations, Example 2 does not describe structure configured to deposit a deposition material of particulate or a particulate-photopolymer mixture.  Lastly, per pg. 30, lines 18-20, Example 3 describes “After mixing the components with a high shear mixer rotating at 12,000 rpm for 30 minutes the sand mixture was dispensed at 150 micron layer thickness”.  Although Example 3 describes a step of dispensing a sand mixture, it is missing any description of structure configured to deposit a deposition material of particulate or a particulate-photopolymer mixture.  In summary, Fig. 4 and Examples 2 and 3 do not disclose structure for “a deposition mechanism configured to deposit a deposition material of particulate or a particulate-photopolymer mixture”.
Regarding claim 44, upon further consideration of Applicant’s arguments that Hakkaku and Magdassi do not disclose “a deposition mechanism configured to deposit a deposition material of particulate or a particulate-photopolymer mixture...wherein the metal and/or ceramic particles have an average particle size of greater than 1 micron; and wherein the % volume of particulate in the particulate-photopolymer mixture is 40-90 %” are persuasive.  Therefore, the previous 103 rejection of claim 44 over Holt in view of Van Esbroeck and Hakkaku, as evidenced by Magdassi, is hereby withdrawn.  However, claim 44 is not patentable under 35 U.S.C. 112(a) and 112(b) for the reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745